United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2998
                                   ___________

Richard Evan Harms,                  *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Missouri.
                                     *
John Snow, Secretary, Department of *       [UNPUBLISHED]
                    1
the Treasury Agency,                 *
                                     *
            Appellee.                *
                                ___________

                         Submitted: March 14, 2003
                             Filed: March 17, 2003
                                  ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

       Richard Evan Harms brought this action under Title VII and the Americans
with Disabilities Act, alleging that during his employment with the Internal Revenue
Service, he was denied promotions, subjected to unequal terms and conditions of
employment, and discharged, all on account of his race and gender; that he had been
the victim of retaliation; and that his disability had not been accommodated. The


      1
      John Snow has been appointed to serve as Secretary of the Department of the
Treasury, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
district court2 dismissed his claims, and he appeals. After careful review of the
record, we affirm.

       Harms did not exhaust his administrative remedies, which is a prerequisite to
filing suit in federal court. See McAdams v. Reno, 64 F.3d 1137, 1141 (8th Cir.
1995). Although he initially pursued his claims with the Merit System Protection
Board, he subsequently abandoned those claims. As a result, he is now precluded
from raising them in this civil action. See id. at 1142.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri.
                                        -2-